Case 1:21-mj-00020-GMH Document 26 Filed 06/09/21 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
Plaintiff.

Case No. 21-mj-20 (GMH)
Vv.
ADAM JOHNSON,

Defendant.

ORDER

Based on the representations made before the Court in the Consent Motion to Continue
Status Hearing, and upon consideration of the entire record, including representations by the
Defendant's counsel that the Defendant has waived his right to a preliminary hearing, it is hereby
ORDERED that, after taking into account the public interest in the prompt disposition of
criminal cases, the status hearing currently scheduled for June 18, 2021 is continued to August
20, 2021 at 1:00 p.m. before Magistrate Judge Meriweather; it is further
ORDERED that the time between June 18, 2021 and August 20, 2021 shall be excluded
from computing the time within which an information or indictment must be filed under the
Speedy Trial Act because the ends of justice served by such a continuance outweigh the best
interests of the public and Defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7). The Court
finds that a continuance will provide the parties with additional time to review the voluminous

discovery in this matter as well as discuss a potential pretrial disposition.

= Zia M. Faruqui
ks 2021.06.09
\ 17:30:11 -04'00'

 

THE HONORABLE ZIA M. FARUQUI
UNITED STATES MAGISTRATE JUDGE
